ACCEPTED
                                                                                        03-15-00065-CR
                                                                                               4826265
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    4/9/2015 1:31:05 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK

                                 NO. 03-15-00065-CR
ELIZABETH BLACK,                            §                         FILED IN
                                                               3rd COURT OF APPEALS
Appellant                                   §      IN THE COURT OF   APPEALS
                                                                   AUSTIN,  TEXAS
                                            §                  4/9/2015 1:31:05 PM
vs.                                         §       FOR THE THIRDJEFFREY
                                                                    DISTRICT
                                                                           D. KYLE
                                                                       Clerk
                                            §
THE STATE OF TEXAS,                         §               OF TEXAS
Appellee                                    §
                      APPELLANT'S FIRST MOTION
                 FOR EXTENSION OF TIME TO FILE BRIEF
TO THE HONORABLE THIRD COURT OF APPEALS:
       COMES NOW, ELIZABETH BLACK, Appellant, and files this motion for
an extension of thirty (30) days in which to file Appellant's Brief. This request is
made pursuant to and in compliance with Texas Rules of Appellate Procedure 10.1
and 10.5(b)(l). In support ofthis motion, Appellant shows the court the following:
                                           I.
      Appellant appealed a pre-trial suppressiOn order in a Driving While
Intoxicated case from the Travis County Court at Law Number Five, Cause
Number C1CR-13-217530 which was denied on January 13, 2015. Appeal was
perfected by Appellant on January 26, 2015. Pursuant to Texas Rule of Appellate
Procedure 38.6(a) Appellant's brief is due April10, 2015.
                                          II.
      Counsel for Appellant has a very large docket and trial schedule which has
prevented him from being able to complete a brief. Thus, Appellant requests an
extension of thirty (30) days in which to file her brief.
                                          III.
      This is Appellant's first request for extension of time. Appellant has not
requested any previous requests for extension of time.
        WHEREFORE, Appellant prays the court grant this motion and extend the
deadline for filing Appellant's Brief thirty (30) days.
                                               Respectfully subn · ed,
                                                     -~ "7
                                                /
                                                                 .GUNTER
                                              State Bar No. 08624600
                                              ALAN BENNETT
                                              State Bar No. 02137100
                                              MERIL "GENE" ANTHES, JR.
                                              State Bar No. 24040125
                                              GUNTER, BENNETI & ANTHES, P.C.
                                              600 West Ninth Street
                                              Austin, Texas 78701-2212
                                              Chris@GBAFirm.com
                                              www.GBAFirm.com
                                              Phone: (512) 476-2494
                                              Fax: (512) 476-2497
                                              Attorney for Appellant

                          CERTIFICATE OF SERVICE
        I certify that a true and correct copy of the above and foregoing Motion for
Extension of Time to Brief was delivered to Ms. Giselle Horton, Assistant Travis
County Attorney, via facsimile to (512) 854-9316 on this the 9th day of April,
2014.




                                              CHRISTOPHER M. GUNTER
THE STATE OF TEXAS               §
                                 §
COUNTY OF TRAVIS                 §

                                 VERIFICATION

       On this day, Christopher M. Gunter appeared before me, the undersigned

notary public, and after I administered an oath to him, upon his oath, he said he

read the Appellant's First Motion for Extension of Time to Brief and the facts

stated in it are within his personal knowledge and are true and correct.




                                              CHRISTOPHER M. GUNTER


       SWORN TO AND SUBSCRIBED before me by Christopher M. Gunter on

April 9, 2015 .
                              NO. 03-15-00065-CR
ELIZABETH BLACK,                        §
Appellant                               §      IN THE COURT OF APPEALS
                                        §
vs.                                     §       FOR THE TIDRD DISTRICT
                                        §
THE STATE OF TEXAS,                     §                OF TEXAS
Appellee                                §

                                   ORDER

      On this day came to be heard Appellant's First Motion for Extension of

Time to File Brief, and the court having reviewed the same finds the motion should

be:

                             GRANTED I DENIED.

      IT IS THEREFORE ORDERED that the time in which to file Appellant's

Brief is extended until the _ __    day of _ _ _ _ _ _ _ _ _ , 2015.




      SIGNED this_ day of _ _ _ _ _ _ , 2015.




                                            JUDGE PRESIDING
                                                                   GUNTER,
                                                                   BENNETT
                                                                   &ANTHES
                                                   ATTORNEYS          AT    LAW


                                                    600 WEST NINTH STREET
                                                      AUSTIN, TEXAS 78701
Christopher M. Gunter*                                                                                       Telephone:
Alan Bennett                                                                                            Office: (512) 476-2494
Merit "Gene" Anthes, Jr.                                                                                  Fax: (512) 476-2497
,. Board Certified- Criminal Law
   Texas Board of Legal Specialization


                                                            April 9, 2015

             Jeffrey D. Kyle                                                             Via Electronic Delivery
             Price Daniel Sr. Building
             209 West 14th Street, Room 101
             Austin, Texas 78701
                                                                            Re: Elizabeth Black
                                                                                vs.
                                                                                The State of Texas
                                                                                No. 03-15-00065-CR
                                                                                On Appeal from Travis County
                                                                                Court-at-Law Number Five
                                                                                Cause No. Cl-CR-13-217530

             Dear Mr. Kyle:

                    Enclosed for filing please find Appellant's First Motion for Extension of Time to File
            Brief in the above-referenced cause.

                   Thank you for your assistance in this matter. Please feel free to contact me should you
            have any questions.




                                                              Christopher M. Gunter




            cc:          Giselle Horton
                         Assistant Travis County Attorney
                         Via Facsimile (512) 854-9316